United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lemont, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1065
Issued: January 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 2, 2010 appellant filed a timely appeal from a November 19, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reconsideration. Because more than one year elapsed from the most recent merit decision dated
November 5, 2008 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
his case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s November 1, 2009 request for
reconsideration under 5 U.S.C. § 8128(a).

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On August 14, 2008 appellant, then a 46-year-old letter carrier, filed a claim for
occupational disease alleging back and right shoulder pain resulting from carrying a heavy
mailbag and repetitive motion on his right side during his federal employment.2 He first became
aware of his claimed condition on January 4, 2008 and realized it resulted from his federal
employment on March 13, 2008. Appellant reported that his physical therapist, whom he had
seen for back and shoulder pain since March 2008, advised that his alleged condition resulted
from carrying a mailbag and repetitive use of his right side. He stopped work on July 15, 2008
and returned on August 4, 2008.
Appellant submitted a work excuse slip dated August 1, 2008, Dr. Paramjit Sikand, an
internist and general family practitioner, noted that appellant was seen in his office and could
return to work on August 4, 2008. Dr. Sikand recommended physical therapy. Appellant also
submitted two duty status reports dated July 11 and 25, 2008, which listed left knee, right
shoulder and right back pain. The employing establishment controverted his claim based on
insufficient medical evidence establishing how factors of his federal employment caused his
claimed condition.
On September 3, 2008 the Office advised appellant that there was insufficient evidence to
support his claim. It stated that his description of “pain” did not constitute a proper medical
diagnosis and that the medical evidence failed to address how factors of his federal employment
caused his alleged condition. The Office requested that appellant provide a description of the
employment-related activities he believed contributed to his medical condition, including how
often and for how long he performed these activities, and an explanation regarding the
development of his alleged condition, including symptoms and treatments received. In addition,
it requested a comprehensive medical report from his physician providing a description of his
symptoms, results of examinations and tests, a firm diagnosis and a medical opinion regarding
the causal relationship between his alleged medical condition and factors of his federal
employment.
On September 9, 2008 appellant submitted a (Form CA-7) for 15.84 hours of leave
without pay from August 4 to 26, 2008 due to physical therapy appointments. In a letter dated
September 22, 2008, the Office informed him that it was unable to authorize payment because it
had not yet determined whether his claimed medical condition was work related.
In a letter dated September 23, 2008, appellant described his employment-related
activities as a letter carrier, which involved standing, reaching and throwing with his right arm,
as well as continuous twisting from left to right. His driving route required him to twist and
reach into curbside mailboxes with his right side continuously from 2 to 2½ hours and his
walking route required him to carry his mailbag, which could weigh up to 50 pounds, on his
shoulder. Appellant listed his symptoms as shooting pain in his neck, back and shoulder,

2

Appellant initially filed (Form CA-2A), claiming a consequential injury to a left knee operation, but refilled a
Form CA-2 for occupational disease when he was later told by his physical therapist that his back and shoulder pain
was a new injury.

2

tightness, swelling and throbbing. He further mentioned a previous work-related left knee injury
that occurred on July 3, 2007.
Appellant also submitted discharge summaries by Dr. Sikand and his physical therapist
dated May 22 and August 26, 2008 regarding his back, right shoulder and left knee pain.
Dr. Sikand stated that appellant’s right thoracolumbar hypertonicity most likely resulted from
carrying his mailbag on his left side and continuously using these muscles. He noted that
appellant sustained hypoertonicity in his right thoracolumbar. Dr. Sikand further opined that his
shoulder and back pain were consistent with repetitive strain of the right shoulder.
In a November 5, 2008 decision, the Office denied appellant’s claim for compensation on
the grounds that the factual evidence failed to establish that the employment events occurred as
alleged and the medical evidence did not provide a firm diagnosis related to the claimed
employment factors. It found that the medical evidence failed to provide a firm, medical
diagnosis, other than back and left knee pain.
On November 1, 2009 appellant submitted a request for reconsideration. He stated that
his injury was caused by repetitive motion in his job as a full-time letter carrier and that his
physician and physical therapist agreed that his work activities resulted in increased swelling and
aggravation of his shoulder. Appellant added that he had a new seven-hour walking route, which
had worsened his back and shoulder strain. In addition, he noted that he was enclosing a copy of
the discharge summary from his doctor and physical therapist. No further evidence was received
by the Office in support of his request for reconsideration.
On November 19, 2009 the Office denied appellant’s request for reconsideration, without
conducting a merit review. It found that he failed to raise any substantive legal questions or
provide new and relevant evidence not previously considered.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether to review an award for or against compensation.3
The Office’s regulations provide that the Office may review an award for or against
compensation at any time on its own motion or upon application. The employee shall exercise
his right through a request to the district Office.4
To require the Office to reopen a case for merit review pursuant to the Act, the claimant
must provide evidence or an argument that: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously

3

5 U.S.C. § 8128(a); see also F.R., 61 ECAB __ (Docket No. 09-575, issued January 4, 2010); W.C., 59 ECAB
372 (2008).
4

20 C.F.R. § 10.605; see also R.B., 61 ECAB __ (Docket No. 09-1241, issued February 23, 2010); A.L., 60
ECAB __ (Docket No. 08-1730, issued March 16, 2009).

3

considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.5
A request for reconsideration must also be sent within one year of the date of the Office
decision for which review is sought.6 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or provided an argument that meets
at least one of the requirements for reconsideration. If the Office chooses to grant
reconsideration, it reopens and reviews the case on its merits.7 If the request is timely but fails to
meet at least one of the requirements for reconsideration, the Office will deny the request for
reconsideration without reopening the case for review on the merits.8
The Board has held that the submission of evidence which repeats or duplicates evidence
previously submitted in the case record has no evidentiary value and does not constitute a basis
for reopening a case.9 Evidence that does not address the particular issue involved does not
constitute a basis for reopening a case.10
ANALYSIS
The Board finds that the Office properly denied appellant’s November 1, 2009 request for
reconsideration because he did not meet any of the requirements for reconsideration under 20
C.F.R. § 10.606(b). Appellant did not allege that the Office erroneously applied or interpreted a
specific point of law. He also failed to advance a relevant legal argument not previously
considered by the Office or to submit relevant and pertinent evidence not previously considered
by the Office.
On reconsideration, appellant submitted a letter reiterating his assertion that his injury
was caused by repetitive motion from his letter carrier job and stated that he had a new walking
route which took seven hours. While the information regarding the seven-hour walking route is
new, it is not relevant to the issue in the August 14, 2008 claim that was adjudicated in the
November 5, 2008 decision. Thus, appellant did not advance a new legal argument sufficient to
constitute a basis for reconsideration.

5

Id. at § 10.606(b); see also L.G., 61 ECAB __ (Docket No. 09-1517, issued March 3, 2010); C.N., 60 ECAB __
(Docket No. 08-1569, issued December 9, 2008).
6

Id. at § 10.607(a).

7

Id. at § 10.608(a); see also R.B., 61 ECAB __ (Docket No. 09-1241, issued January 4, 2010); M.S., 59 ECAB
231 (2007).
8

Id. at § 10.608(b); E.R., 61 ECAB __ (Docket No. 09-1655, issued March 18, 2010); Y.S., 60 ECAB __ (Docket
No. 08-440).
9

L.T., 61 ECAB ___ (Docket No. 09-1798, issued August 5, 2010); S.J., 60 ECAB __ (Docket No. 08-2048,
issued July 9, 2009); James E. Norris, 52 ECAB 93 (2000).
10

Id.; C.N., 60 ECAB __ (Docket No. 08-1569, issued December 9, 2008); Ronald A. Eldridge, 53 ECAB
218 (2001).

4

In addition, the submission on reconsideration does not address the particular issue
involved in his claim, and thus, does not constitute a basis for reconsideration.11 The underlying
issue in his claim was that he failed to submit medical evidence establishing a medical diagnosis
and causal relationship. As the issue was medical in nature, it could only be resolved through the
submission of probative medical evidence.12 Although appellant stated that he would submit
new evidence in support of his request for reconsideration, no further evidence was received. He
did not offer any new, pertinent medical evidence pursuant to his request for reconsideration.
Since he did not meet any of the requirements warranting reconsideration under 20 C.F.R.
§ 10.606, the Office properly denied his request for reconsideration without further review on the
merits.13
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration of
his claim pursuant to 5 U.S.C. § 8128(a).14

11

D.K., 59 ECAB 141 (2007); R.M., 59 ECAB 690 (2008).

12

Y.S., 60 ECAB __ (Docket No. 08-440, issued March 16, 2009); L.H., 59 ECAB 253 (2007).

13

20 C.F.R. § 10.608; J.M., 60 ECAB __ (Docket No. 09-218, issued July 24, 2010); A.L., 60 ECAB __ (Docket
No. 08-1730, issued March 16, 2009).
14

The Board notes that appellant submitted additional evidence following the November 11, 2009 nonmerit
decision. Since the Board’s jurisdiction is limited to evidence that was before the Office at the time it issued its final
decision, the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D.
Pruitt, 57 ECAB 126 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 19, 2009 is affirmed.
Issued: January 11, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

